 In the Matter of CATERPILLAR TRACTOR Co.andFARM EQUIPMENTWORKERS ORGANIZING COMMITTEE, AFFILIATED WITH THE C. I. O.Case No. 8-3192Investigation and Certification of Representatives:run-off electiondirected.SUPPLEMENTAL DECISIONANDSECOND DIRECTION OF ELECTIONJanuary 5, 1942On November 17, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election in theabove-entitled proceeding,' directing that an election by secret ballotbe conducted among certain employees of Caterpillar Tractor Co.,Peoria, Illinois, herein called the Company, to determine whetherthey desired to be represented by United Farm Equipment Workersof America, Local 105, affiliated with the C. I. 0., herein called theF. E. W. O. C., by American Federation of Labor, Local No. 22945,herein called the Federal Labor Union, or by Independent Union ofTractor Workers, herein called the Independent, for the purposes of _collective bargaining, or by none of these organizations.Pursuant to the Decision and Direction of Election, an election bysecret ballot was conducted among such employees on December 12,1941, under the direction and supervision of the Regional Director forthe Thirteenth Region (Chicago, Illinois).On December 15, 1941,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, prepared and duly served upon the parties an ElectionReport, setting forth the following results of the aforesaid' election :Total number eligible____________________________________12,988Total number ballots cast________________________________12,002Total number ballots challenged__________________________53Total number blank ballots_______________________________3Total number void ballots________________________________2Total number valid votes cast----------------------------11,944136 N.L. R. B 1035.38 N. L. R B, No. 6.30 CATERPILLAR TRACTORCO.31Total number ballots cast for United Farm EquipmentWorkers of America, Local 105,affiliated with the C.I.O__5,164Total number votes cast for American Federation of Labor,Local No. 22945_______________________________________4,159Totalnumber ballots cast for Independent Union ofTractor Workers_______________________________________563Total number of ballots cast for none of said organizations_2, 058No objections to the Election Report were thereafter filed by anyof the parties.On December 16, 1941, the F. E. W. O. C. filed a requestfor arun-offelection to be held by the Board.Although none of the competing labor organizations received a ma-jority of the votes cast, the results of the election show that a substan-tial majority of the employees in question desire to bargain collectivelywith the Company.Accordingly, we shall direct a run-off electionin which such employees will be given an opportunity to decide whetherthey desire to be represented by the F. E. W. O. C., the Federal LaborUnion, or the Independent, for the purposes of collective bargaining.SECOND DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaboiRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Caterpillar Tractor Co., Peoria, Illinois, an election by secretballot shall be conducted as early as possible but not later than thirty(30) days from 'the date of this Second Direction of Election, underthe direction and supervision of the Regional Director for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 9, of saidRules and Regulations, among the employees described in the Directionof Election issued on November 17, 1941, but excluding those whohave since quit or been discharged for cause, to determine whether theydesire to be represented by United Farm Equipment Workers ofAmerica, Local 105, affiliated with the C. I. 0., by American Federa-tion of Labor, Local No. 22945, or by Independent Union of TractorWorkers, for the purposes of collective bargaining. In the Matter of CATERPILLAR TRACTOR Co.andFARM EQUIPMENTWORKERS ORGANIZING COMMITTEE,AFFILIATED WITH THE C. I. O.Case'No. R-3192AMENDMENT TO SECOND DIRECTION OF ELECTIONJanuary 14, 1942.On November 17, 1941, the National Labor Relations Board, hereincalled the Board,issued a Decision and Direction of Election in theabove-entitled proceeding.'On January 5, 1942, the Board issued aSupplementalDecision and Second Direction of Election.'TheSecond Direction of Election directed that an election by secret ballotbe conducted not later than thirty(30) days from the date of theSecond Direction among certain employees of Caterpillar TractorCo., Peoria,Illinois, to determine whether they desire to be representedfor the purposes of collective bargainingby UnitedFarm EquipmentWorkers of America, Local 105, affiliated with the C. I. 0., by Amer-ican Federation of Labor, Local No. 22945, or by Independent Unionof Tractor Workers.The Board,having been advised by Independent Union of TractorWorkers that it does not desire its name to appear upon the ballot,hereby amends the Second Direction of Election by striking therefromthe words"to determine whether they desire to be represented byUnited Farm Equipment Workers of America, Local 105, affiliatedwith the C. I. 0., by American Federation of Labor, Local No. 22945,or by Independent Union of Tractor Workers, for the purposes ofcollective bargaining"and substituting therefor the words"to deter-mine whether they desire to be represented by United Farm EquipmentWorkers of America, Local 105, affiliatedwith the C. I. 0., or by Amer-ican Federation of Labor, Local No. 22945, for the purposes of collec-tive bargaining."136 N. L R. B. 1035s 38 N L.R. B. 3038 N. L. R. B., No. 6a.32 In the Matter Of CATERPILLAR TRACTORCO.andFARM EQUIPMENTWORK-ERSORGANIZINGCOMMITTEE, AFFILIATED WITH THE C.I.,0.Case No. 8-3192CERTIFICATION OF REPRESENTATIVESFebruary 17,1942On November 17, 1941, and January 5, 1942, respectively, the Na-tionalLabor Relations Board issued a Decision and Direction ofElection, and a Supplemental Decision and Second Direction of Elec-tion in the above-entitled proceeding."On Januaiy'14,1942, the Boardissued an Amendment to Second Direction of Election 2Pursuant tothe Second Direction of Election as amended, an election ' by secretballot was conducted on January 28, 1942, under the direction andsupervision of the Regional Director for the Thirteenth Region (Chi-cago, Illinois).On February 2, 1942, the Regional Director, actingpursuant,to Article III, Section 9, of National Labor Relations BoardRules and Regulations-Series 2, as amended, issued and duly servedupon the parties an Election Report.No objections to the conductof the ballot or the Election Report have been filed by any of theparties.As to the balloting and its results, the Regional Director reportedas follows :Total on eligibility list___________________________________ 12, 521Total number of ballots cast_______________________________10,832Total number of ballots challenged_________________________66Total number of blank ballots_____________________________35Total number of void ballots______________________________31Total number of ballots cast for C. I. 0. Union______________5, 814Total number of ballots cast for A. F. of L. Union -----------4, 886Since the challenged ballots could not affect the outcome of theelection, it is unnecessary to rule upon the challenges.By virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,136N L.R B 1035,38N.L R B, No 62 38 N L R B 3238 N. L R B, No. 6b.33 34DECISIONSOF NATIONALLABOR RELATIONS BOARDIT Is HEREBY CERTIFIED that United Farm Equipment Workers ofAmerica, Local 105, affiliated with the C. I. 0., has been designated andselected by a majority of the following employees'of Caterpillar Trac-tor Co., Peoria, Illinois, at its Peoria, Illinois, plant : hourly paid pro-duction and maintenance employees, lead men, apprentices other thanpattern makers' apprentices, hourly paid factory clerical employees,timekeepers, hourly paid employees in metallurgical department,testers employed in proving ground and plant proper, employees inmaterial control department (production office), janitors, salaried fac-tory clerical employees, hourly paid experimental laboratory employees(dynamometer operators, assemblers, machinists, inspectors, follow-upmen, stock chasers, and miscellaneous employees), and experimentalmachine-shop employees; excluding supervisory employees, foremen,pattern makers and pattern makers' apprentices, watchmen, office em-ployees, heating-department employees, cafeteria employees, engineer-ing office employees, tool designing department employees in, tractorand road machine divisions, planning department employees in tractor,foundry, and road machine divisions (routing and tooling employees,time-study men, lay-out employees, estimators), salaried engineers inexperimental laboratory; as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of the Na-tionalLabor Relations Act, United Farm Equipment Workers ofAmerica, Local 105, affiliated with the C. I. 0., is the exclusive repre-sentative of all such employees for the purposes of collective bargainingin respect to rates of pay, wages, hours of employment, and otherconditions of employment.